Citation Nr: 9902226	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Entitlement to an increased (compensable) rating for 
residuals of right elbow dislocation.

Entitlement to an increased (compensable) rating for right 
wrist strain.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a July 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Honolulu, Hawaii.


REMAND

Initially, the Board finds that the appellants claims for 
increased evaluations for his right elbow dislocation and 
right wrist strain are well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

The only post service medical record in the claims file is a 
February 1997 VA compensation and pension examination.  In 
July 1998, a hearing was held before the undersigned Member 
of the Board in Honolulu, Hawaii.  At that time, the veteran 
testified that he was subsequently seen in November 1997 at 
the VA medical facility in Honolulu, Hawaii, for examination, 
including X-rays, and treatment of his right wrist and elbow.  
These records are not associated with the claims file.  



To ensure that the VA has met its duty to assist in the 
development of facts pertinent to the claim, this case is 
REMANDED for the following development:

1. The veteran should be contacted and 
requested to furnish a complete list 
of all medical personnel and 
facilities from which he has received 
treatment for his right wrist and 
elbow since service.  After obtaining 
the appropriate releases from the 
veteran where necessary, the health 
care providers should be contacted and 
requested to provide all treatment 
records in their possession pertaining 
to the veteran.  If these records are 
unavailable, that fact should be 
annotated in the claims folder.  
Pertinent up to date records from the 
Honolulu VA medical facility should be 
obtained.  Any available records 
should be associated with the claims 
folder.

2. If additional medical examination is 
warranted, following the receipt of 
any additional medical evidence, the 
RO should schedule the veteran for an 
appropriate VA examination of the 
service-connected right wrist and 
elbow disabilities.  The claims folder 
should be made available for review 
before any examination is conducted.  

3. After the development above has been 
accomplished to the extent possible, 
the RO should again review the record 
and adjudicate the issues on appeal.  
If either benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the requisite opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
